



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : R. c. Dansereau, 2021 ONCA 580

DATE : 20210827

DOSSIER : C67867

Les juges Rouleau, Hoy et van
    Rensburg

ENTRE

Sa Majesté la Reine

Intimée

et

Jean Jacques Dansereau

Appelant

Eric Granger, pour lappelant

Vallery Bayly, pour lintimée

Date de laudience : 31
    mai 2021 par visioconférence

En appel de la condamnation prononcée le
    8 août 2019 et de la peine imposée le 9 décembre 2019 par la juge Nathalie
    Champagne de la Cour supérieure de lOntario.

MOTIFS DE LA COUR

[1]

Lappelant a été reconnu coupable des
    infractions de contact sexuel et dincitation à des contacts sexuels avec une
    personne âgée de moins de 14 ans.
[1]
Il interjette appel de ses condamnations et il fait demande
    dautorisation dappel de sa peine de 30 mois demprisonnement.

[2]

Pour les motifs qui suivent, lappel est rejeté.

Interdiction de publication

[3]

Au début de laudience de lappel, lavocat de
    la couronne a informé la Cour que la plaignante cherchait à lever lordonnance
    dinterdiction de publication imposée au procès selon larticle 486(4) du
Code
    criminel
. Lappelant na pas présenté darguments sur cette question. Dans
    les circonstances, nous sommes de lavis que lordonnance de linterdiction nest
    pas nécessaire et nous lavons levée.

Contexte

[4]

La plaignante a allégué que lappelant, son
    grand-père, la régulièrement abusée sexuellement lorsquelle avait entre cinq
    et sept ans, de 2003
à
2005.
    Ses parents étaient séparés et son père habitait avec ses propres parents :
    les grands-parents de la plaignante et de sa sur cadette. Les deux filles ont
    commencé à leur rendre visite lorsque la plaignante avait quatre ans.
    Éventuellement elles passaient une partie de chaque fin de semaine ou chaque
    deux fins de semaine chez eux.

[5]

La plaignante a témoigné que les incidents
    dabus sexuel ont eu lieu dans latelier de son grand-père au sous-sol de la
    maison. Elle a témoigné quà plusieurs reprises, lappelant a touché ses
    parties génitales, essayant même de pénétrer son vagin avec son pénis, mais
    sans succès, et quil la forcée à le masturber et à lui faire une fellation.
    La plaignante a témoigné que les agressions sexuelles ont continué jusquà ce
    que ses grands-parents aient déménagé de leur maison (entre 2005 et 2007). Elle
    a porté plainte à la police à lâge de 19 ans. Elle avait 21 ans quand elle a
    témoigné au procès.

[6]

La défense de lappelant au procès a consisté,
    en grande espèce, à contester la crédibilité de la plaignante. Lappelant a nié
    les allégations et il a maintenu quelle nétait presque jamais au sous-sol
    quand elle et sa sur rendaient visite
à
leurs grands-parents, et quil ne travaillait pas au sous-sol quand
    elles
é
taient chez eux. La juge
    de première instance a conclu que le témoignage de lappelant nétait ni
    crédible ni fiable. Elle a accepté le témoignage de la plaignante.

LAppel des Condamnations

[7]

Lappelant soulève un seul argument dans lappel
    de ses condamnations. Il maintient que la juge de première instance a erré
    dans son évaluation de la crédibilité et de la fiabilité de la plaignante.

[8]

Lévaluation de la crédibilité des témoins par
    la juge de procès commande la retenue judiciaire en appel. Cependant,
    lévaluation des erreurs de droit permet une intervention en appel :
R.
    c. F.J.
, 2021 ONCA 268, au para. 11.

[9]

Lappelant fait valoir quil y a une erreur
    fatale dans ce cas : lappelant prétend que la juge na pas adéquatement
    considéré une déclaration antérieure incohérente de la plaignante qui était
    adulte quand elle a témoigné au procès au sujet des
événements
qui ont eu lieu dans son enfance. Dans sa déclaration écrite devant la police,
    elle avait dit que son grand-père avait éjaculé pendant le premier incident, ce
    qui contredit son témoignage au procès où elle a maintenu quil na pas éjaculé
    la première fois.

[10]

Lappelant sappuie sur un passage dans larrêt
R. c. W. (R.)
,

[1992] 2 R.C.S.
    122, o
ù
la juge MacLachlin a
    dit : « En règle générale, lorsquun adulte témoigne relativement à des
    événements survenus dans son enfance, il faut évaluer sa crédibilité en
    fonction des critères applicables aux témoins adultes »: à la p. 134. Il affirme
    que la juge de procès a ignoré ce principe et a plutôt appliqué une norme moins
    exigeante en
é
valuant le t
é
moignage de la plaignante.

[11]

Selon lappelant, la juge de première instance
    aurait dû considérer la déclaration antérieure incohérente de la plaignante
    comme preuve de sa négligence envers la vérité. Même si la plaignante a
    prétendu quelle pouvait se rappeler des événements dune façon détaillée, elle
    a erré dans son témoignage sur ce détail important. Lappelant prétend que ce
    que la juge a caractérisé comme une explication de lincoh
é
rence est illogique. Lappelant sappuie
    sur larrêt
R. v. A.M.
, 2014 ONCA 769, 123 O.R. (3d) 536, o
ù
cette cour a affirmé limportance des
    déclarations antérieures incohérentes dans lévaluation de la crédibilité dun
    témoin adulte qui décrit des événements qui se sont passés pendant son enfance.

[12]

Il est convenable de décrire comment lavocat de
    la d
é
fense a utilis
é
la d
é
claration
é
crite de
    la plaignante au cours de son contre-interrogatoire. Dabord, lavocat a
    remarqu
é
le manque de d
é
tails dans la d
é
claration
é
crite et
    le fait que la d
é
claration
    nindiquait pas que les gestes de lappelant avaient tendance
à
changer dun incident
à
lautre. La plaignante a expliqu
é quon lui a demandé décrire selon ce quelle se souvenait; donc elle
    navait décrit que la première fois quun des divers attouchements a eu lieu. Quand
    les policiers lui ont demandé si les agressions ont persisté, elle leur a répondu
    quelles ont persisté pendant deux ans. Puis, lavocat de la défense a contre
-interrog
é
la
    plaignante sur lincohérence :

Q. vous avez aussi parlé plus tôt [en interrogatoire
    principale] aujourdhui que, durant la première fois que cette interaction-là
    sexuelle sest produite quil ny a pas eu déjaculation de votre grand-père.
    Cest ça?

A. Pas cette occasion-là, non, pas la
    première.

Q. Je vais vous ramener à la deuxième page de
    votre témoignage écrit au policier où vous décrivez la première fois. Je vais
    vous faire lire icije peux vous diriger là-dessus  cinquième questionje vais
    vous demander de lire à vous-même essentiellement cette cinquième question-là
    et votre réponse.

A. (La témoin accède à la demande) Oui.

Q. Donc, nest-il pas vraien revoyant votre
    témoignage écrit au policier, que vous avez indiqué que durant la première fois
    il y aurait eu éjaculation?

A. Oui, jai dit ça.

Q. Okay. Donc, je vais vous suggérerque soit
    que vous vous trompiez dans votre témoignage ce matin ou lors de la fois où
    vous avez donné votre témoignage au policier.

A.
Jai écrit toutes les choses qui me sont
    arrivées et il se peut que ça ne soit pas dans le bon ordre pour cette chose
    spécifique, mais ce sont toutes des choses qui me sont arrivées.
[Nous
    soulignons].

[13]

Il est important dobserver que lavocat de la défense
    na pas demandé directement une explication de lincohérence : il a plutôt
    suggéré que la plaignante sétait trompée soit au procès ou à loccasion de
    donner sa déclaration au policier. Après avoir reçu la réponse qui est
    soulignée ci-dessus, lavocat de la défense au procès na pas poursuivi
    lincohérence. Plutôt il sest lancé dans une autre série de questions sans
    rapport avec la d
é
claration
é
crite.

[14]

Nous ne donnons pas effet aux arguments de
    lappelant que la juge de procès a erré en droit dans son traitement du t
é
moignage de la plaignante. Contrairement
    aux représentations de lappelant, la juge de procès a bien considéré les
    principes de larrêt
W. (R).
et elle na pas trait
é
le t
é
moignage de la plaignante comme celui dun t
é
moin enfant.

[15]

Au cours de son analyse, la juge de proc
è
s a fait référence aux représentations de
    lavocat de la défense : en particulier, que le témoignage de la
    plaignante en ce qui concerne si lappelant avait éjaculé pendant le premier
    incident des attouchements était contredit par sa déclaration écrite, et que la
    déclaration ne contenait pas plusieurs détails quelle a fournis au procès.

[16]

La juge a dit :

En acceptant le manquement de détails sur la
    durée et le nombre de fois que les gestes auraient eu lieu et en acceptant son
    contredit sur la question de léjaculation de son grand-père la première fois,
    japplique les principes dans larrêt
W.R.
qui exigent que le
    témoignage dun adulte doit être considéré dans le contexte que les évènements
    ont eu lieu en enfance. Selon le témoignage de la plaignante, les gestes de son
    grand-père ont eu lieu répétitivement pendant deux ans. Ce nest pas donc
    surprenant quelle se serait trompée sur le connexe de certains gestes.

[17]

Dans larrêt
W. (R.)
, la Cour supr
ê
me a expliqu
é
lapproche appropriée envers le témoignage dun adulte qui raconte
    les événements v
é
cus pendant son
    enfance, à la p. 134 :

Il nest ni souhaitable ni possible détablir
    des règles inflexibles sur les situations où il y a lieu dévaluer les
    témoignages selon des normes applicables soit aux adultes, soit aux enfants,
    car on rétablirait ainsi des stéréotypes aussi rigides et injustes que ceux que
    visaient à dissiper les récents changements apportés en droit relativement aux
    témoignages des enfants. Quiconque témoigne devant un tribunal, quel que soit
    son âge, est une personne dont il faut évaluer la crédibilité et le témoignage
    selon les critères pertinents compte tenu de son développement mental, de sa
    compréhension et de sa facilité de communiquer. J'ajouterais cependant ce qui
    suit.
En règle générale, lorsqu'un adulte témoigne relativement à des
    événements survenus dans son enfance, il faut évaluer sa crédibilité en
    fonction des critères applicables aux témoins adultes. Toutefois, pour ce qui
    est de la partie de son témoignage qui porte sur les événements survenus dans
    son enfance, s'il y a des incohérences, surtout en ce qui concerne des
    questions connexes comme le moment ou le lieu, on devrait prendre en
    considération l'âge du témoin au moment des événements en question.
[Nous
    soulignons.]

[18]

Lappelant sappuie sur larrêt
A.M.
, o
ù
cette cour a
conclu
que le juge de proc
è
s a commis une erreur de droit quand il a trait
é
le t
é
moignage de la plaignante comme sil était rendu par un t
é
moin enfant : au para. 25.

[19]

Ici, la juge de proc
è
s na pas fait la m
ê
me
    erreur. Elle a attentivement examin
é
le t
é
moignage de la
    plaignante. Elle a noté que son t
é
moignage était direct et nétait pas exag
éré
, et que la plaignante était franche quand elle ne se souvenait pas du
    nombre de fois ou de la dur
é
e
    des gestes, que la plaignante se souvenait des d
é
tails du sous-sol et de latelier de lappelant, y compris limage
    dun dauphin accroch
é
e au mur,
    et que sa sur navait pas les m
ê
mes souvenirs. La juge a r
é
pondu aux repr
é
sentations
    de lavocat de la d
é
fense au
    sujet de la d
é
claration
é
crite de la plaignante. Elle na ni ignor
é
ni attribu
é
moins dimportance
à
lincoh
é
rence
à
cause de l
â
ge de la plaignante quand les incidents ont eu lieu. Plutôt elle
    a analys
é
le t
é
moignage de la plaignante dans le contexte
    n
é
cessaire, et selon les
    principes articul
é
s dans
    larrêt
W. (R.).
Même si la plaignante était adulte quand elle a
    témoigné et quand elle a fait sa déclaration écrite, elle décrivait des év
é
nements qui ont eu lieu répétitivement lors
    de son enfance. Pour cette raison, la juge de proc
è
s a accepté quil n
é
tait pas surprenant que la plaignante se soit tromp
é
e sur le connexe de certains gestes.

[20]

La juge de proc
è
s na pas ignor
é
les
    directives de la Cour suprême dans larrêt
W. (R.).
Elle a expliqu
é
pourquoi elle a
ttribuait
peu dimportance
à
lincoh
é
rence dans son analyse
    du t
é
moignage de la plaignante.
    Elle na pas commis derreur de principe dans son
é
valuation de la cr
é
dibilit
é
de la plaignante.

[21]

La juge de procès avait expliqué pourquoi elle rejetait
    le témoignage de lappelant et celui de sa femme. Lappelant a témoigné dune
    façon contradictoire sur la question du temps quil a passé au sous-sol dans
    son atelier quand la plaignante et sa sur étaient en visite, et sur la
    question du temps que les petites-filles ont passé au sous-sol. Il na pas
    répondu directement aux questions à propos des allégations contre lui. Son témoignage
    a changé plusieurs fois sur plusieurs points. Sa femme a témoigné que son mari
    nétait jamais seul avec leurs petites-filles et navait jamais travaillé dans
    son atelier quand elles étaient là, ce que la juge de procès trouvait inconcevable
    quand on prend en considération la fréquence des visites des enfants et le fait
    que travailler dans son atelier était le passe-temps de lappelant.

[22]

Lappelant na d
é
montr
é
aucune erreur
    de droit dans les motifs de jugement de la juge de proc
è
s. Par cons
é
quent,
    lappel des condamnations est rejeté.

Appel de la Peine

[23]

Lappelant fait demande dautorisation dappel
    de sa peine de 30 mois en prison. En f
é
vrier 2020, il a été mis en libert
é
sous caution en attendant lissue de lappel apr
è
s avoir pass
é
68 jours en prison.

[24]

Lappelant soul
è
ve deux arguments. Dabord, il soumet que la juge de proc
è
s a err
é
quand elle a rejet
é
la demande de la d
é
fense pour
    une peine demprisonnement avec sursis : elle na pas consid
é
r
é
avec attention ses circonstances personnelles, en particulier son
â
ge (il a maintenant 78 ans) et sa mauvaise
    sant
é
.

[25]

Nous rejetons cet argument. La juge de proc
è
s na commis aucune erreur de principe ayant
    une incidence sur la d
é
termination
    de la peine, et la peine nest pas manifestement non indiqu
é
e :
R. c. Lacasse
, 2015 CSC
    64, [2015] 3 R.C.S. 1089, au para. 11. Dans ses motifs pour la peine, la juge
    de proc
è
s a sp
é
cifiquement fait r
é
f
é
rence
à
l
â
ge et
à
la sant
é
de lappelant pour réduire sa peine. Apr
è
s avoir identifié une fourchette des peines
    pour des condamnations similaires entre 3 et 5 ans demprisonnement, elle a
    conclu que « ces probl
è
mes
    m
é
dicaux et l
â
ge de [lappelant] rendront son
    emprisonnement plus difficile que celui dune personne plus jeune et en
    meilleure santé. Pour cette raison je lui accorde une r
é
duction. » Elle na ignor
é
ni lâge ni les problèmes de santé de lappelant quand elle a impos
é
une peine de 30 mois. « [L]a d
é
cision daccorder plus ou moins
    dimportance
à
des
    circonstances aggravantes ou att
é
nuantes rel
è
ve
    strictement du pouvoir discrétionnaire du juge qui prononce la peine. » :
Lacasse
, au para. 78. La juge de proc
è
s a prononc
é
une
    peine appropri
é
e aux
    circonstances du crime et du contrevenant. Et elle na pas err
é
quand elle a rejet
é
une peine demprisonnement avec sursis, en consid
é
rant la gravit
é
et la nature des crimes.

[26]

Deuxi
è
mement, lappelant maintient quune peine demprisonnement avec
    sursis devrait être impos
é
e par
    cette cour à cause des effets de la pandémie COVID-19. Il sappuie sur le
    principe articul
é
dans la cause
R. v. Morgan
, 2020 ONCA 279 : que la COVID-19 a cr
éé
des cons
é
quences indirectes pour les personnes incarc
é
r
ée
s qui peuvent
    dans certaines circonstances justifier une intervention dans la peine. Il pr
é
tend que son
é
tat de sant
é
est une
    circonstance exceptionnelle dans le contexte de la pandémie.

[27]

Le contexte de la pand
é
mie ne doit pas inciter la cour à r
é
viser une peine autrement appropri
é
e :
R. v. Larivière
, 2020 ONCA 324, aux paras. 16, 17.
    M
ê
me si lappelant a 78 ans et
    quil a des probl
è
mes de sant
é
, il na offert aucune preuve de ses
    circonstances et des risques particuliers quil subirait en prison
à
cause de la pand
é
mie. Par cons
é
quent,
    la pand
é
mie ne justifie pas une
    r
é
vision de la peine prononc
é
e par la juge de proc
è
s.

[28]

La demande dautorisation dinterjeter appel de
    la peine est accordée, mais lappel de la peine est rejeté.

« Paul Rouleau j.c.a. »

« Alexandra Hoy j.c.a »

« K.
    van Rensburg j.c.a. »





[1]
La
    cour a prononcé un arrêt conditionnel des procédures sur un chef daccusation
    dagression sexuelle en conformité avec larrêt
R. c. Kienapple
, [1975] 1 S.C.R. 729.


